DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed on June 6, 2019.  Claims 1-15 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on European Patent Application No. EP18170555.9, filed on May 3, 2018, which is accepted due to the Petition Decision of September 25, 2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 10, 2019 and June 19, 2020 are in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2008/0158790, to Itoh.

As per claim 1, Itoh discloses a playback control assembly for a media playback device in a vehicle (e.g. see Figs. 2-4), the playback control assembly comprising: a control knob assembly movably engaged with a body of the media playback device and configured to receive a manual input from a user for controlling playback of media content, the manual input including a pressing input and a rotational input (e.g. see Figs. 2-4 and 6, and paragraph 0046), the control knob assembly including: a front face having a plurality of input regions, each input region configured to receive the pressing input, the front face configured to be physically depressible at the plurality of input regions, respectively, upon receiving the pressing input thereat (e.g. see Fig. 6 and paragraph 0046); and a rotary knob having a rotational input surface configured to receive the rotational input and rotate relative to the front face and the body of the media playback device upon receiving the rotation input (e.g. see Fig. 6 and paragraph 0046).  

As per claim 2, Itoh discloses the features of claim 1, and further discloses further comprising: a display device arranged at the front face of the control knob assembly and configured to display information relating to the playback of the media content (e.g. see Fig. 6, display 131).

As per claim 3, Itoh discloses the features of claim 2, and further discloses wherein the front face includes a display carrier configured to receive and support the display device (e.g. see Fig. 6).

As per claim 4, Itoh discloses the features of claim 1, and further discloses wherein the plurality of input regions includes a first region and a second region arranged opposite to the first region with a center of the front face therebetween, the front face configured to pivot in a first pivot direction and trigger a first playback control instruction when the pressing input is applied on the first region, and pivot in a second pivot direction and trigger a second playback control instruction when the pressing input is applied on the second region (e.g. see Fig. 6).

As per claim 5, Itoh discloses the features of claim 1, and further discloses wherein the plurality of input regions includes a third region and a forth region arranged opposite to the third region with the center of the front face therebetween, the front face configured to pivot in a third pivot direction and trigger a third playback control instruction when the pressing input is applied on the third region, and pivot in a fourth pivot direction and trigger a fourth playback control instruction when the pressing input is applied on the fourth region (e.g. see Fig. 6).

As per claim 6, Itoh discloses the features of claim 1, and further discloses wherein the plurality of input regions includes a fifth region arranged at the center of the front face, the front face configured to depress with respect to the body of the media playback device and trigger a fifth playback control instruction when the pressing input is applied to the fifth region (e.g. see Fig. 6).

As per claim 7, Itoh discloses the features of claim 1, and further discloses wherein the control knob assembly includes: a plurality of press input sensors arranged under the plurality of input regions of the front face, respectively, each of the plurality of press input sensors configured to be actuated when the pressing input is applied to a corresponding input region of the plurality of input regions, thereby causing the front face to be depressed at the corresponding input region (e.g. see Fig. 6).

As per claim 8, Itoh discloses the features of claim 7, and further discloses wherein the plurality of press input sensors arranged at a plurality of sensor regions under the display carrier, the plurality of sensor regions aligned with the plurality of input regions of the front face (e.g. see Fig. 6).

As per claim 9, Itoh discloses the features of claim 1, and further discloses wherein the control knob assembly includes: a spring device configured to bias the front face to an undepressed position relative to the body of the media playback device (e.g. the Office notes that Itoh includes depressible regions that return to an original position, which would be achieved through a spring like device).

As per claim 10, Itoh discloses the features of claim 1, and further discloses wherein the rotary knob is configured to surround the front face and provides a peripheral grip surface on which the rotational input is applied to at least partially rotate the rotary knob (e.g. the Office notes that Itoh includes a rotary know that surrounds at least a portion of the front face and further includes a portion for gripping).

As per claim 11, Itoh discloses the features of claim 1, and further discloses wherein the control knob assembly includes: a rotational input sensor device that detects receipt of the rotational input on the rotary knob (e.g. the Office notes that Itoh includes some sort of sensor for determining rotation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh, and further in view of Designer’s Choice.
.
As per claim 12, Itoh discloses the features of claim 1, but fails to particularly disclose wherein the rotation input sensor device includes an optical rotary encoder assembly.  However, the Office notes that it is a matter of designer’s choice on means for determining rotation of an object.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Itoh to include an optical sensor for determining rotation of the knob as a matter of designer’s choice for monitoring articulation of the knob.

As per claim 13, Itoh discloses the features of claim 1, but fails to particularly disclose wherein the optical rotary encoder assembly includes: a sensing wheel rotatable with the rotary knob and having first strips and second strips that are alternately arranged, the first strips having a first reflection coefficient, and the second strips having a second reflection coefficient; and one or more sensing units, each fixed relative to the rotary knob and configured to emit light toward the sensing wheel and receive reflected light from the sensing wheel.  However, the Office notes that it is a matter of designer’s choice on means for determining rotation of an object.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Itoh to include an optical sensor for determining rotation of the knob as a matter of designer’s choice for monitoring articulation of the knob.

As per claim 14, Itoh discloses the features of claim 1, but fails to particularly disclose wherein the control knob assembly includes: a bearing device configured to enable the rotary knob to rotate relative to the body; and a detent device configured to resist the rotation of the rotary knob.  However, the Office notes that it is a matter of designer’s choice on means for providing for rotation and allowing for incremental advancement.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Itoh to include bearing surface and incremental device for controlling rotation as a matter of designer’s choice for controlling articulation of the knob.

As per claim 15, Itoh discloses the features of claim 14, but fails to particularly disclose wherein the detent device includes: a detent wheel rotatable with the rotary knob, the detent wheel having an inner diameter with a plurality of grooves; an elastic member fixedly arranged in the control knob assembly, the elastic member having an arcuate portion configured to engage the plurality of grooves as the detent wheel rotates together with the rotary knob, thereby providing resisting force against the rotation of the rotary knob.  However, the Office notes that it is a matter of designer’s choice on means for providing for rotation and allowing for incremental advancement.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Itoh to include bearing surface and incremental device for controlling rotation as a matter of designer’s choice for controlling articulation of the knob.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669